—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demakos, J.), rendered August 8, 1984, convicting her of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed. As so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for resentencing in accordance herewith.
Viewing the evidence in the light most favorable to the People, and giving the People the benefit of every inference to be drawn therefrom, the jury reasonably concluded that the People had proven, to a moral certainty (see, People v Betancourt, 68 NY2d 707), that the defendant had shot her estranged lover to death.
Where a defendant is indicted on several counts of an indictment, sentence must be pronounced on each count upon which he or she is convicted (see, People v Charles, 98 AD2d 780). Since that was not done here, the defendant must be resentenced.
*674The defendant’s other contentions are either unpreserved or without merit. Mangano, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.